Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 13, 2007 BTHC VII, INC. (Exact name of registrant as specified in its charter) Delaware 000-52123 20-4864126 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 125 South Wacker Dr., Ste. 2600, Chicago, IL 60606 (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (312) 782-6800 12890 Hilltop Road Argyle, TX 76226 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14-a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers On August 15, 2007, BTHC VII, INC. (the “Company”) announced that, effective August 13, 2007, Michael Don was appointed to the position of President and Chief Operating Officer of the Company and its wholly-owned operating subsidiary, Whitehall Jewelers, Inc. (“Whitehall”). Mr. Don will be overseeing operations for the Company at both the store level and at the corporate office. Mr. Don had joined Whitehall in November 2006 as the Executive Vice President and Chief Financial Officer and had also been serving as Executive Vice President and Chief Financial Officer of the Company since its subsidiary merged into Whitehall.
